Title: From Alexander Hamilton to Oliver Wolcott, Junior, [22 April 1797]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[Albany, April 22, 1797]
The consideration for the candidates in the better part of the community stands nearly thus. Clarkeson, ver Plank, Fish = Walker, Burrall, Giles, Watson.
I have thought it better to give you the map of the characters for the information of the President than to draw myself any definitive conclusion. It is not easy to err much in a choice among them.
I should have mentioned Col Smith among the most prominent but for the late unfortunate circumstances which attend him and which would render his appointment ineligible to such an Office at this time.
Yrs. truly
A HamiltonApril 22. 1797
Ol Wolcott Jun Esq
